Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction/Election
1. Applicant’s election of the following species in the reply filed on 03/03/2022 is acknowledged: (i). an extracellular molecule; (ii). polypeptide; (iii). one or more M6P analogs; (iv). mannose-6-phosphate receptor (M6PR). Applicant further elected an autoantibody as a subspecies of an extracellular molecule.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
2. Claims 1-30 are pending. Claims 1, 4, 7, 9-10, and 14-18 under consideration. Claims 2-3, 5-6, 8, 11-13, and 19-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.

Information Disclosure Statement
3. The information disclosure statement filed on 11/10/2021, 11/09/2021, and 10/12/2021 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to the office action.

Drawings 
4. The drawings filed on 10/12/2021 are accepted by the Examiner.


Continuing Data

5. The Data provided by Applicant is not consistent with PTO records. The filing date of 62/782,193 is 12/19/2018 according to PTO records, which is different from that in the Application Data Sheet filed on 10/12/2021.

    PNG
    media_image1.png
    493
    766
    media_image1.png
    Greyscale


Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)

6. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. Claims 1, 4, 7, 9-10, and 14-18 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claim 1 is drawn to a bifunctional molecule comprising a first moiety that specifically binds a cell surface molecule or extracellular molecule and a second moiety that specifically binds a mannose-6-phosphate receptor (M6PR). Claims 4, 7, 9-10, and 14-18 depend from claim 1. The claims do not require that the first moiety, the second moiety, and thus the bifunctional molecules possess any particular conserved structure nor other disclosed distinguishing feature. Thus, the claims are drawn to a genus of bifunctional molecules without any structural features.   
For each claim drawn to a genus,  MPEP §2163 II.A.3(a) ii) (page 2100-189) states, “The written description requirement for a claimed genus may be satisfied 
WO 2017/007796 A1 teaches a bifunctional molecule comprising a first moiety that specifically binds a target molecule and a second moiety that specifically binds an internalizing effector protein (see, e.g., Abstract). Ghosh et al. teach mannose 6-phosphate (M6P) receptors that bind M6P-containing soluble acid hydrolases in the Golgi and transport them to the endosomal–lysosomal system (Abstract). The mannose 6-phosphate (M6P) receptor, CI-MPR, has been implicated in several other  first moiety, other second moiety, and other bifunctional molecules might be. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of bifunctional molecules.
Due to the breadth of the genus of bifunctional molecules, and lack of the definitive structural features of the genus, one skilled in the art would not recognize from the disclosure that Applicant was in possession of the genus of bifunctional molecules.  

Claim Rejections under 35 USC § 103(a)
8. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9. Claims 1, 4, 7, 9-10, and 14-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2017/007796 A1 in view of Ghosh et al. (Nature Review Mol. Cell Biol. 4: 202-212, 2003) and Gary-Bobo et al. (Current Medicinal Chemistry Bentham Science Publishers, 14 (28): 2945-2953, 2007).
WO 2017/007796 A1 teaches a bifunctional molecule comprising a first moiety that specifically binds a target molecule and a second moiety that specifically binds an internalizing effector protein (see, e.g., Abstract). WO 2017/007796 A1 teaches that the first moiety may comprise a polypeptide. If the target molecule is a cell surface receptor, the first moiety may comprise a portion of a ligand that specifically binds the cell surface receptor; if the internalizing effector protein is a cell surface internalizing receptor, the second moiety may comprise a portion of a ligand that specifically binds the cell surface internalizing receptor (page 2, paragraph [0006]). The internalizing effector proteins comprise those expressed within an intracellular compartment, such as the endosome, endoplasmic reticulum, Golgi, lysosome (page 14, paragraph [0058]). WO 2017/007796 A1 teaches that proteins involved in retrograde membrane trafficking (e.g., pathways from early/recycling endosomes to the trans-Golgi network) may serve as internalizing effector proteins (page 14, paragraph [0058]).  
WO 2017/007796 A1 teaches that a target protein is any protein, polypeptide, or other macromolecule whose activity or extracellular concentration is desired to be attenuated, reduced or eliminated (page 16, paragraph [0048]).  The target protein includes a cell surface-expressed target protein or a soluble target protein, and the target binding may take place in an extracellular or cell surface context ([0048]).  WO 2017/007796 A1 teaches that soluble target molecules include cytokines, growth 
WO 2017/007796 A1 does not explicitly teach (i) a bifunctional molecule comprising a second moiety that specifically binds a mannose-6-phosphate receptor (M6PR); and (ii). The extracellular molecule is and autoantibody.
Ghosh et al. teach mannose 6-phosphate (M6P) receptors that bind M6P-containing soluble acid hydrolases in the Golgi and transport them to the endosomal–lysosomal system (Abstract). The mannose 6-phosphate (M6P) receptor, CI-MPR, has been implicated in several other physiological processes. It binds IGF-II at the cell surface and internalizes this growth factor for degradation in lysosomes (page 202, left column, the 2nd paragraph). 
Gary-Bobo et al. teach that cation-independent mannose 6-phosphate receptor (CI-MPR) binds mannose 6-phosphate (M6P) bearing proteins and IGF-II at the cell surface, and transports M6P-enzymes to lysosomes. CI-MPR also modulates the activity of a variety of extracellular M6P-glycoproteins (see, e.g., Abstract). Gary-Bobo et al. also teach high affinity M6P analogues with phosphonate (M6Pn; Figure 3) able to target this receptor (see, e.g., Abstract).
It would have been obvious for one skilled in the art to make a bifunctional molecule comprising a second moiety, such as mannose-6-phosphate or M6Pn, which specifically binds a mannose-6-phosphate receptor (M6PR) with a reasonable expectation of success. One would have been motivated to do so because the mannose-6-phosphate receptor, a lysosomal targeting molecule, could be used to 
It would also have been obvious for one skilled in the art to make a bifunctional molecule comprising a first moiety that specifically binds an autoantibody with a reasonable expectation of success. One would have been motivated to do so because WO 2017/007796 A1 teaches that a target protein is any protein, polypeptide, or other macromolecule whose activity or extracellular concentration is desired to be reduced or eliminated, whereas an autoantibody in a disease state is such a molecule whose activity or extracellular concentration is desired to be reduced or eliminated.

Conclusions
10. No claims are allowed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                      March 13, 2022